Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated April 15, 2021.
An interview was held August 13, 2021 but did not result in an allowance; however, the parties did reach agreement on eligible subject matter.
	In a series of subsequent interviews and exchange of proposed amendments, and following a subsequent search, agreement was reach on amended, allowable claims on September 7, 2021.  Applicant’s attorney, Nabil Abdalla, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims non-obvious under §103.  
The provisional double patenting rejection is withdrawn since the co-pending applications have not yet issued.
	Accordingly, Claims 1 – 20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Nabil Abdalla,   Applicant’s Attorney of Record, on September 7, 2021.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 

1. (Currently Amended) A statistical risk management system (SRM) for generating a heuristic analysis of loan charge-off risk in small, short-term loans for borrowers who have immediate cash needs, the SRM comprising:
	one or more processors,
	a user interface module in communication with the one or more processors, and 
	memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
	download, from the user interface module, to a client device of a borrower, for installation on the client device, an application for generating a lending-product request;
	receive, at the user interface module and from [[a ]]the borrower via [[a ]]the client device, a lending-product request that includes at least a loan amount and a borrower identifier;
	retrieve, via the user interface module and from a data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution;
generate, via the user interface module, a loan qualifier score based on the loan amount and the one or more relationship attributes associated with the borrower;
	generate, via a Statistic Model (SM) generation component, at least one statistical model to analyze the lending-product request, wherein the at least one statistical model comprises a borrower intermediate score based on a plurality of relationship attribute coefficients;
	retrieve, via the user interface module in electronic communication with an independent data repository maintained by at least one of a financial institution or a third-party service provider, historical lending-product data associated with a plurality of borrowers;
	identify, via the SM generation component interacting with the user interface module, shared characteristics between the client profile data and the historical lending-product data;
	generate, via the SM generation component, a plurality of statistical models individual statistical models of the plurality of statistical models being based at least in part on individual ones of the shared characteristics between the client profile data and the historical lending-product data;
	determine, via an SM accuracy component interacting with the SM generation component, an accuracy score for each of the individual statistical models of the plurality of statistical models, based at least in part on independent historical lending-product data which is different from the historical lending-product data, the accuracy score reflecting a likelihood that the borrower defaults or makes an on-time loan payment on the loan associated with the lending-product request;
select, as selected individual statistical models, via an SM selection component interacting with the SM accuracy component, a portion of the plurality of the statistical models that have accuracy scores above a predetermined accuracy score threshold; 
	 via an SM analysis component interacting with the SM selection component, analyses of the lending-product request using the selected individual statistical models non-selected individual statistical models of
	generate via the SM analysis component an overall charge-off probability score for the lending-product request, based at least in part on the analyses of the lending-product request using the borrower intermediate score and the selected individual statistical models non-selected individual statistical models
	determine, via the SM analysis component, whether the lending-product request is approved, based at least in part on the overall charge-off probability score being greater than or equal to a predetermined cutoff threshold, wherein the approval or denial does not rely on time-consuming and lengthy credit worthiness checks;
	transmit, via a reporting module interacting with the SM analysis component to at least one of the client device or a computing device associated with the financial institution; and
monitoring, via the user interface module, the rate of defaults of a plurality of loans and adjusting the loan approval cutoff threshold to balance portfolio risk versus return.

2. (Currently Amended) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	retrieve, from one or more third-party services, a set of historical lending-product data that includes previously executed lending-products by a plurality of borrowers; 
	generate one or more subsets of data from the set of historical lending-product data, based at least in part on one or more criteria; and
	derive individuals ones of the plurality of selected individual statistical modelsnon-selected individual statistical models
	

3. (Original) The system of claim 2, wherein the one or more criteria indicates a selection bias of historical lending-product data, the selection bias of historical lending-product data including one or more of a geographic location, a preceding time-period relative to a current date, a lending-product category, or a component of client profile data.

4. (Previously Presented) The system of claim 2, wherein determining, for each of the statistical models, the accuracy score comprises:
	retrieving, from a data-store, an additional set of historical lending-product data that is associated with previously executed lending-products by a plurality of borrowers, the additional set of historical lending-product data being different from the set of historical lending-product data used to generate a particular statistical model of the portion of the plurality of statistical models;
	performing an analysis of the additional set of historical lending-product data using the particular statistical model, the analysis to validate an accuracy of a corresponding set of relationship attribute coefficients of the particular statistical model;
	generating a charge-off probability score for the particular statistical model, based at least in part on the analysis;
	calculating a delta score that corresponds to a difference between the charge-off probability score and actual historical charge-off data within the additional set of historical lending-product data; and
	generating the accuracy score for the particular statistical model based at least in part on the delta score,
	wherein the one or more modules are further executable by the one or more processors to adjust the overall charge-off probability score for the lending-product request, based at least in part on the accuracy score for the particular statistical model.

5. (Original) The system of claim 4, wherein the one or more modules are further executable by the one or more processors to:
	determine that the accuracy score of the particular statistical model is less than a first predetermined accuracy threshold; and
	adjust the overall charge-off probability score associated with the lending-product request by excluding the analysis associated with the particular statistical model.

6. (Original) The system of claim 4, wherein the one or more modules are further executable by the one or more processors to:
	determine that the accuracy score for the particular statistical model is less than a second predetermined accuracy threshold;
	derive an updated set of relationship attribute coefficients associated with the particular statistical model, based at least in part on the additional set of historical lending-product data;
	determine an updated charge-off probability score for the particular statistical model, based at least in part on the updated set of relationship attribute coefficients; and
	adjust the overall charge-off probability score associated with the lending-product request based at least in part on the updated charge-off probability score.

7. (Currently Amended) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	generate individual charge-off probability scores from analyses of the individual statistical models of the selected non-selected individual statistical models and 
	wherein the overall charge-off probability score corresponds to a mean-value of the individual charge-off probability scores.

8. (Currently Amended) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	generate individual charge-off probability scores from analyses of the selected individual statistical models non-selected individual statistical models, and
	wherein the overall charge-off probability score corresponds to a lowest value of the individual charge-off probability scores.

9. (Original) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
	receive a profit target that is associated with the lending-product request; and
	determine the predetermined cutoff threshold for approval of the lending-product request, based at least in part on the profit target.

10. (Currently Amended) One or more non-transitory computer-readable media for generating a heuristic analysis of loan charge-off risk in small, short-term loans for borrowers who have immediate cash needs, storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
	receiving, from a borrower via a client device in communication with the one or more processors, a lending-product request that includes at least a loan amount and a borrower identifier;
	retrieving, from a data-store via a user interface module in electronic communication with an independent data repository maintained by at least one of a financial institution or a third-party service provider, a set of historical lending-product data that includes previously executed lending-products by a plurality of borrowers;
	retrieving, from the data-store, client profile data associated with the borrower, based at least in part on borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution;
	generating, via the user interface module, a loan qualifier score based on the loan amount and the one or more relationship attributes associated with the borrower;
generating, via a Statistical Model (SM) generation component, one or more subsets of data from the set of historical lending-product data, based at least in part on one or more criteria that indicate a selection bias of a lending-product based on a set of characteristics associated with the borrower, the selection bias impacting at least [[a ]]the loan amount, the set of characteristics including at least  a geographic location associated with the borrower or a component of client profile data associated with the borrower;
	identifying, via the SM generation component interacting with the user interface module, shared characteristics between the client profile data and the subsets of data from the historical lending-product data;
	generating, via the SM generation component, individual statistical models to analyze the lending-product request, individual statistical models comprise being based at least in part on the selection bias and individual ones of the shared characteristics between the client profile data and the subsets of data from the historical lending-product data;
	determining, via an SM accuracy component interacting with the SM generation component, for each of the individual statistical models, an accuracy score that reflects an accuracy of the individual statistical models,  based at least in part on independent historical lending-product data which is different from the historical lending-product data, the accuracy score reflecting a likelihood that the borrower defaults or makes an on-time loan payment on the loan associated with the lending-product request;
	, as selected individual statistical models, via an SM selection component interacting with the SM accuracy component, a portion of the individual statistical models that have accuracy scores above a predetermined accuracy score threshold;
	performing, simultaneously via an SM analysis component interacting with the SM selection component, analyses of the lending-product request using the selected of the plurality of statistical models and without using non-selected of the plurality of statistical models;
	generating, via the SM analysis component, an overall charge-off probability score for the lending-product request, based at least in part on the analyses of the lending-product request using the borrower intermediate score and the selected non-selected
	determining, via the SM analysis component, that the lending-product request is approved, based at least in part on the overall charge-off probability score being greater than a predetermined cutoff threshold, wherein the approval or denial does not rely on time-consuming and lengthy credit worthiness checks;
	transmitting, via a reporting module interacting with the SM analysis component to at least one of the client device or a computing device associated with the financial institution; and
monitoring, via the user interface module, the rate of defaults of a plurality of loans and adjusting the loan approval cutoff threshold to balance portfolio risk versus return.  

11. (Currently Amended) The one or more non-transitory computer-readable media of claim 10, 
	
	wherein, performing, simultaneously, analyses of the lending-product request using the selected non-selected

12. (Previously Presented) The one or more non-transitory computer-readable media of claim 10, further storing instructions that, when executed cause the one or more processors to perform acts comprising:
	generate a hybrid statistical model based at least in part on individual sets of relationship attributes coefficients associated with the portion of the individual statistical models and without the remaining portion of the individual statistical models, 
	wherein to generate the overall charge-off probability score is further based at least in part on an analysis of the lending-product request via the hybrid statistical model.

13. (Previously Presented) The one or more non-transitory computer-readable media of claim 10, further storing instructions that, when executed cause the one or more processors to perform acts comprising:
	generating individual charge-off probability scores from analyses of the portion of the individual statistical models and without analyses of the remaining portion of the individual statistical models,
	wherein the overall charge-off probability score corresponds to one of a mean-value of the individual charge-off probability scores, or a lowest-value of the individual charge-off probability scores.  

14. (Original) The one or more non-transitory computer-readable media of claim 10, further storing instructions that, when executed cause the one or more processors to perform acts comprising:
	retrieving, from a data-store, an additional set of historical lending-product data that is associated with previously executed lending-products by a plurality of borrowers, the additional set of historical lending-product data being different from the set of historical lending-product data;
	determining an accuracy score of a particular statistical model, based at least in part on the additional set of historical lending-product data; and
	adjusting the overall charge-off probability score for lending-product request based at least in part on the accuracy score for the particular statistical model.

15. (Currently Amended) A computer-implemented method for generating a heuristic analysis of loan charge-off risk in small, short-term loans for borrowers who have immediate cash needs, comprising:
	under control of one or more processors:  
	receiving, from a borrower via a client device in communication with the one or more processors, a lending-product request that includes at least a lending-product category identifier and a loan amount;
	retrieving, from a data-store, client profile data associated with the borrower, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution;
	generating, via the user interface module, a loan qualifier score based on the loan amount and the one or more relationship attributes associated with the borrower;
	retrieving, via a user interface module in electronic communication withthe lending-product category, based at least in part on the lending-product category identifier;
	deriving individual sets of relationship attribute coefficients, based at least in part on the set of historical lending-product data;
	identifying, via the SM generation component interacting with the user interface module, shared characteristics between the client profile data and the set of historical lending-product data;
	generating, via a Statistical Model (SM) generation component, individual statistical models to analyze the lending-product request, based at least in part on a derivation of individual sets of relationship attribute coefficients, wherein at least one of the individual statistical models comprises a borrower intermediate score;
	determining, via an SM accuracy component interacting with the SM generation component, for each of the individual statistical models, an accuracy score that reflects an accuracy of the individual statistical model, based at least in part on independent historical lending-product data which is different from the set of historical lending-product data, the accuracy score reflecting a likelihood that the borrower defaults or makes an on-time loan payment on the loan associated with the lending-product request;
	, as selected individual statistical models, via an SM selection component interacting with the SM accuracy component, a portion of the individual statistical models that have accuracy scores above a predetermined accuracy score threshold; 
	generating a hybrid statistical model by aggregating subsets of historical lending-product data that are associated with the selected and without using non-selected individual statistical models of the individual statistical models;
	determining, via the SM analysis component, that the lending-product request is approved, based at least in part on the analyses of the lending-product request using the hybrid statistical model, wherein the approval or denial does not rely on time-consuming and lengthy credit worthiness checks; 
transmitting, via a reporting module interacting with the SM analysis component, an indication that the lending-product request is approved to at least one of the client device or a computing device associated with the financial institution; and
monitoring, via the user interface module, the rate of defaults of a plurality of loans and adjusting the loan approval cutoff threshold to balance portfolio risk versus return.

16. (Previously Presented) The computer-implemented method of claim 15, further comprising:
	generating individual charge-off probability scores for the lending-product request from analyses of the portion of the individual statistical models and without analyses of the remaining portion of the individual statistical models; and
	determining an overall charge-off probability score for the lending-product request based at least in part on one of a mean-value of the individual charge-off probability scores or a lowest-value of the individual charge-off probability scores,
	wherein, determining that the lending-product request is approved is further based at least in part on the overall charge-off probability score being greater than a predetermined cutoff threshold.

17. (Previously Presented) The computer-implemented method of claim 15, further comprising:
	generating a hybrid statistical model based at least in part on the individual sets of relationship attribute coefficients; and
	performing an analysis of the hybrid statistical model based at least in part on the client profile data; and
	determining an overall charge-off probability score for the lending-product request from the analysis of the hybrid statistical model,
	wherein determining that the lending-product request is approved is further based at least in part on an overall charge-off probability score.

18. (Previously Presented) The computer-implemented method of claim 15, further comprising:
	identifying a selection bias of historical lending-product data that is associated with individual statistical models, the selection bias of historical lending-product data corresponding to at least one of a geographic region, preceding time-period relative to a current date, a type of lending-product, or a component of client profile data, and 
	generating subsets of historical lending-product data, based at least in part on the selection bias of historical lending-product data,
	wherein, the individual sets of relationship attribute coefficients are further based at least in part on the subsets of historical lending-product data.

	19. (Previously Presented) The one or more non-transitory computer-readable media of claim 10, further storing instructions that, when executed cause the one or more processors to perform acts comprising:
determining correlations between the individual statistical models; and
recommending an additional selection bias for the one or more subset of data from the sets of historical lending-product data, based at least in part on a disparity of correlation between the individual statistical models.

	20. (Previously Presented) The one or more non-transitory computer-readable media of claim 10, wherein the selection bias further impacts a lending-product category, and 
wherein the set of characteristics associated with the borrower further includes a portion of client profile data associated with the borrower.


Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method, system, and non-transitory CRM for providing small amount, short term loans to consumers wherein a full underwriting or due diligence process is too expensive and/or too cumbersome based on the small amount of the loan.  Thus, a heuristic statistical analysis can be implemented to determine risk on a quick, more cost effective basis.  A user interface is provided for quickly approving such consumer loans.  The statistical models are based significantly on the prior relationship the consumer has with the lending institution.  Thus, the “attributes” of the relationship with the borrower factor in to the statistical models implemented in the claimed invention.
	Consumers may occasionally need to borrow small amounts of money for a short amount of time to maintain financial sustainability. While most consumers have access to the financial services and products offered by financial institutions such as banks and credit unions, traditional lending practices of such financial institutions are not well suited to provide such small dollar value, short-term loans to consumers. These traditional lending practices are generally designed to provide long-term loans of relatively large amounts of funds for major goals based on collateral of valuable assets owned by the consumers. Additionally, these traditional lending practices may rely on time-consuming and lengthy credit worthiness checks, in many cases even when the consumers are existing customers of the financial institutions, which are impractical for meeting the immediate cash needs of consumers. As a result, some consumers who desire small short-term loans may be forced to turn to third-party lenders that do not view the consumers as long-term customers, and who also do have any incentive to educate the consumers in the responsible use of credit.
	The claimed invention relates to techniques for selectively using a heuristic model or a statistical model to analyze relationship attributes of a borrower to determine whether to approve or deny a lending-product request. More specifically, a Statistical Risk Management (SRM) system is described that determines a probability of a borrower2 Atty Docket: QC. POOO5US repaying a loan over a predetermined time, and avoiding being charged off.  A charge-off is a declaration by a creditor that an amount of debt is unlikely to be collected. In one example, a charge-off may occur when a borrower becomes delinquent on a repayment of the loan amount for predetermined time-period, such as 30-days. However, any predetermined time period is possible 
	The SRM system of the claimed invention may approve or deny various types of lending-product requests based on various criteria such as a borrower's loan qualification, the loan amount solicited by the borrower, and the intended purpose of the loan amount. In one example, approval of a lending-product request may be based on a combination of a borrower's loan qualification and the loan amount solicited by the borrower. While a borrower may solicit any loan amount, the SRM system may be configured such that different loan amounts invite different gradations of heuristic or statistical analyses. For example, a financial institution may consider a loan amount of $500 to be low-risk, and thus attract a heuristic analysis of the borrower's loan qualification. Alternatively, a loan amount of $5,000 may be considered a high-risk in terms of being charged-off, and thus attract a different gradation of a heuristic analysis or a statistical analysis of the borrower's loan qualification. 
	Heuristic or statistical analysis reduces processing time and the costly and time consuming underwriting process is avoided.
	
	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  The following is a brief explanation of eligibility under the 2019 PEG:
	Independent Claim 1 is directed to a system and recites hardware components such as a processor, a memory, a client device, and a datastore.  Claim 1 is therefore drawn to the statutory category of a “machine/manufacture.”   Claim 10 is directed to a non-transitory CRM storage hardware device and therefore fall into the statutory category of “machine/manufacture.”  Claim 15 is a method claim and is therefore drawn to the statutory category of a process.
	Claim 1 is illustrative of eligibility.
	Claim 1 recites the limitation “determine whether the lending-product request is
approved, based at least in part on the overall charge-off probability score being greater
than or equal to a predetermined cutoff threshold; and transmit, to the client device, an
indication of approval or denial of the lending- product request.”

	This limitation, as drafted, is a process that, under its broadest reasonable
interpretation, constitutes a method of organizing human activity, specifically, a
fundamental economic practice. That is, analyzing this limitation in the context of the
claim as a whole, it recites a process step (as a portion of a system claim) that falls
within the grouping of abstract ideas comprising certain methods of organizing human
activity. Fundamental economic principles are examples of such methods. In this case,
the fundamental economic practice is using a score to approve or deny a loan. .
Furthermore, the mere nominal recitation of computer-based components or generic
computer components — such as a “processor,” a “memory,” or a “data store” — does not remove the claim from the methods of organizing human activity grouping. Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	Moreover, Claim 1 recites a mathematical relationship. That is, Claim 1 also
recites a number of calculation steps to determine a “charge-off probability score.” As is
evident from the specification, the claimed calculation is a mathematical calculation of a
value which represents the probability that a borrower will default on a loan. 
	However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  In particular, the claim recites additional computerized components, such as a datastore and an interface module for implementing a statistical analysis for loan approval.  This is a heuristic process for small, short term loans.  
	Thus, the claim now recites the following additional limitations:
A statistical risk management system (SRM) for generating a heuristic analysis of loan charge-off risk in small, short-term loans for borrowers who have immediate cash needs, the SRM comprising:
one or more processors,
a user interface module in communication with the one or more processors, and 
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors 
download, from the user interface module, to a client device of a borrower, for installation on the client device, an application for generating a lending-product request;
receive, at the user interface module and from [[a ]]the borrower via [[a ]]the client device, a lending-product request that includes at least a loan amount and a borrower identifier;
retrieve, via the user interface module and from a data-store, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data including one or more relationship attributes that define historical interactions between the borrower and at least one financial institution;
generate, via the user interface module, a loan qualifier score based on the loan amount and the one or more relationship attributes associated with the borrower;
generate, via a Statistic Model (SM) generation component, at least one statistical model to analyze the lending-product request, wherein the at least one statistical model comprises a borrower intermediate score based on a plurality of relationship attribute coefficients;
		
	Therefore, a practical application is embodied in the claim in terms of the specific 
statistical process for approving these small loans.  Various models may be implemented.  The models are based on the prior relationship attributes that the borrower has with the lending institution.  The charge offs are monitored by the claimed invention in order to adjust the models if necessary.  
	Accordingly, the claimed method and system solves the technical problem of 
the high cost and time consuming process of loan underwriting and due diligence.  
These technical problems are described in the specification at [0001] and [0012] – [0013].  
	The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, configuring a data structure to include both public and private data sources and indicating the source of each.  An interactive user interface is provided to ensure the correct and current owner inputs the features of the home.  
These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  
	Claim 1 is therefore eligible under §101.  The other independent claims and all associated dependent claims are eligible for the same reasons as set forth above.
	Therefore, the allowed claims are eligible under §101.

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides a method, system, and non-transitory CRM for using a variety of statistical models for generating a charge-off probability score.  The accuracy of the models is determined.  An intermediate score is generated and then an overall charge-off score is generated in order to approve or deny the loan.  This process is quick and inexpensive and can be implemented on an application installed on a mobile device.
	Therefore, the prior art of record fails to teach or suggest the above methods and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent No. 8,751,378 to Dornhelm et al.  This reference is relevant to the features of a loan default score.
U.S. Patent Publication No. 2013/0297489 to Showalter.  This reference is relevant to the features of statistical analysis for loan risk.
U.S. Patent Publication No. 2009/0037323 to Feinstein et al.  This reference is relevant to the features of a credit score.
U.S. Patent No. 8,433,631 to An et al.  This reference is relevant to the features of assessing credit risk.
U.S. Patent Publication No. 2006/0059073 to Walzak.  This reference is relevant to the features of predictive modeling.
U.S. Patent Publication No. 2004/0220784 to Stephenson et al.  This reference is relevant to the features of optimal models for statistical analysis.
PCT Patent Publication No. WO 02/097563 to Wright et al.  This reference is relevant to the features of evaluating fraud risk.
PCT Patent Publication No. WO 2016/084642 to Ono.  This reference is relevant to the features of credit risk analysis.




Non-Patent Literature:
Jauling Tseng, “Farmer-borrowers’ selection of short- and intermediate-term loan contracts:  Traditional lenders versus nontraditional lenders,” PhD Dissertation, Iowa State Univ, 1996
Jiang et al., “The Applied Research of Credit Scoring Combination Model Based on Sa-GA Algorithm,” Fourth International Conference on Business Intelligence and Financial Engineering, IEEE, 2011
Anonymous, “6 Keys to Credit Risk Modeling for the Digital Age,” SAS Publication, 2018

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited references to Yan (U.S. Patent Publication No. 2011/0173116) is considered the closest.  Yan relates to the  generation of risk scores to determine lending risks including default risk. In particular, Yan teaches the determination of a combined model in order to generate a combined risk score for the purpose of approving or denying a loan. Yan teaches a plurality of models and an individual risk score being generated for each model. Furthermore, it is clear that Yan teaches the selection of a portion of the models and combines them into a combined model with a combined risk score. 
In contrast, in the claimed invention, provides a method and system for generating an accuracy score for each model and then combining models to generate an intermediate score.  Yan does not teach an overall charge-off probability score based on these intermediate calculations.  Therefore, Yan does not combine statistical models in the same fashion that the claimed invention does.
Accordingly, Yan does not teach or suggest the above methods and features. 

	With respect to Non-Patent Literature, the publication to Tseng is considered the closest.  It teaches credit risks of small and intermediate term loans from the perspective of traditional and nontraditional lenders.  However, this publication fails to teach or suggest the specific statistical modeling methods of the claimed invention.

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017


September 11, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691